NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



GLENNIS DEWAIN COMBS,                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-578
                                         )
POLK COUNTY SHERIFF'S OFFICE             )
ADMINISTRATIVE INVESTIGATIONS,           )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Glennis Dewain Combs, pro se.

Jason A. Reuter, Polk County Sheriff's
Office, Winter Haven, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.